Exhibit 10.1

Summary of Designated Company Vehicles Policy

On June 18, 2007, MicroStrategy Incorporated (the “Company”) adopted a policy
authorizing the Company to make available, from time to time, any designated
vehicle that the Company owns or may acquire (“Designated Vehicles”) for
personal use by eligible Company personnel, to the extent the Designated Vehicle
is not at such time being used exclusively by the Company for business purposes.
Eligible personnel include the Chief Executive Officer and any employees and
members of the Company’s Board of Directors authorized by the Chief Executive
Officer to use Designated Vehicles. Any such personal use may be deemed
compensation to such persons.

To the extent such personal use is deemed compensation to a director or an
executive officer, the Company pays to (or withholds and pays to the appropriate
taxing authority on behalf of) such director or executive officer a “tax
gross-up” in cash, which would approximate the amount of the individual’s
(i) federal and state income and payroll taxes on the taxable income associated
with the personal use of Designated Vehicles plus (ii) federal and state income
and payroll taxes on the taxes that the individual may incur as a result of the
payment of taxes by the Company. The Company, at the discretion of the Chief
Executive Officer, may pay a similar tax gross-up to other eligible employees to
the extent personal use is deemed compensation to such persons.